DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment and response filed on 9/23/2022 have been received and entered into the case. Claim 2 has been canceled. Claims 1 and 3-10 are pending, Claims 4-5 have been withdrawn, and Claims 1, 3 and 6-10 have been considered on the merits, insofar as they read on the elected species of the APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum and a gastrointestinal disorder caused by alcohol. All arguments have been fully considered.

Withdrawn Objections
Objections are withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwack et al (US 2014/0106435 A1; 4/17/2014) in view of Bode et al (Alcohol Health Res World. 1997. 21;(1):76–83.) and Berggren et al (US 7,311,932 B1; 12/25/2007).
The instant claims recite a method for improving or treating a gastrointestinal disorder in a subject in need thereof, comprising administering an effective amount of APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum to the subject, wherein the gastrointestinal disorder is gastric disorder caused by alcohol, and wherein the improving or treating a gastrointestinal disorder is reducing bleeding, gastric tissue damage, elevated IL6/IL10 ratio caused by alcohol, or a combination thereof.
Kwack teaches a pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P, para 0031-0033), wherein the pharmaceutical composition may be used for treating intestinal disorder (para 0028). Active ingredient of the pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological condition, administration route and the judgement of a prescriber. Determination of the dose considering these factors is within the level of those skilled in the art, e.g., the daily dose may be 0.1 mg/kg/day to 5000 mg/kg/day (para 0030). The pharmaceutical composition may be administered orally, and formulations for oral administration include powder and solution (para 0029).

Although Kwack does not explicitly teach administering Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject in need of improving or treating a gastrointestinal disorder (gastrointestinal disorder refers to disorders of organs, see p.5 para 4 of the instant specification), however Kwack does teach the pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder. Kwack also teaches foods containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be freely taken to adults or infants (para 0080). Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject in need of improving or treating a gastrointestinal disorder, since Kwack discloses that foods containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be freely taken to adults or infants, and that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject in need of improving or treating a gastrointestinal disorder with a reasonable expectation of success.

Kwack does not teach the gastrointestinal disorder is caused by alcohol / ethanol, and the improving or treating a gastrointestinal disorder is reducing bleeding, gastric tissue damage, elevated IL6/IL10 ratio caused by alcohol, or a combination thereof (claims 1 and 3).
However, Kwack does teach the pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder (para 0028). Bode teaches alcohol (ethanol, drinking alcohol) causes gastrointestinal disorder, e.g., alcohol may impair the muscle movement in the small and large intestines, and cause acute gastrointestinal bleeding (Abstract, p.76 col.1-2, p.79 col.1 para 2). In addition, Berggren teaches lactobacilli is used to prevent and treat disturbances of the gastrointestinal tract and lesions of the mucosa membrane of the intestines (col.6 line 54-57). Berggren teaches effects of Lactobacillus plantarum in a rat intestinal bleeding model, wherein administration of Lactobacillus plantarum has a positive effect on the intestinal mucosa such as reduced bleeding (col.9 para 1, Tables 1-2).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) and to reduce bleeding, since Bode discloses that alcohol causes gastrointestinal disorder such as an acute gastrointestinal bleeding, Kwack discloses that Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used to treat intestinal disorder, and Berggren discloses that administration of Lactobacillus plantarum reduces bleeding. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to treat a gastrointestinal disorder caused by alcohol / ethanol using Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) and to reduce bleeding with a reasonable expectation of success.

Kwack does not teach the claimed daily dosage (claim 6) as well as the claimed percent weight (claim 7).
However, Kwack does teach Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) is an active ingredient, and active ingredient of a pharmaceutical composition may be varied with the age, sex and body weight of a subject to be treated, pathological condition be treated, severity of the pathological condition, administration route and the judgement of a prescriber. Determination of the dose considering these factors is within the level of those skilled in the art.
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize daily dosage of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) as well as the percent weight of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) in a composition to achieve a desired medical outcome, as evidenced by Kwack. Generally, differences in concentration will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. (MPEP 2144.05 II) Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference and routine practice to optimize daily dosage of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) as well as the percent weight of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P), with a reasonable expectation for successfully obtaining a pharmaceutical composition.

Response to Arguments
Applicant argues that according to Experimental Examples 1 and 2 of the present application, the claimed APsulloc 331261 (accession number: KCCM11179P) strain of Lactobacillus plantarum has an excellent effect of reducing bleeding, gastric tissue damage and elevated IL6/IL10 ratio “caused by ethanol treatment”, that Kwack does not teach or suggest a population in need of improving or treating a gastrointestinal disorder, in particular bleeding, gastric tissue damage, elevated IL6/IL10 ratio caused by alcohol, or a combination thereof, and that Bade does not disclose any Lactobacillus plantarum strains such as the present invention as an active ingredient for treating it.
These arguments are not found persuasive because in a 103 rejection the references must be considered as a whole and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Kwack does teach a pharmaceutical composition containing Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) may be used for treating intestinal disorder, Bode does teach alcohol causes gastrointestinal disorder such as an acute gastrointestinal bleeding, and Berggren does teach administration of Lactobacillus plantarum reduces bleeding. Therefore, a skill in the art would have been motivated by the cited references to administer Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P) to a subject to improve or treat a gastrointestinal disorder by reducing bleeding. In addition, evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In the instant case, there was no comparison of the claimed invention with the closest prior art (Kwack does teach administration of Lactobacillus plantarum APsulloc 331261 (accession number: KCCM11179P)), and thereby lack of basis for judging the practical significance of data with regard to the disclosed unexpected results. (MPEP 716.02)

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651